DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the final clause recites “the ball is in the second position”, however the “ball” element is only ever recited as being in open and closed positions, whereas the “ball valve” has first and second positions.  It appears the claim should either read as “the ball valve is in the second position” or “the ball is in the closed position”.  Clarification and correction is required.  Claims 18-20 are rejected as depending from an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison, U.S. Patent Publication 2013/0082202, hereinafter referred to as Morrison.
Regarding Claim 1, Morrison discloses a ball valve comprising:
A valve housing (130);
A ball (125) rotatably movable form an open position (as seen in Figure 3A) and a closed position (Figure 4A; Paragraphs 0034, 0035);
An actuation mechanism operable to rotate the ball from the open position to the closed position (actuation member 150, Paragraph 0034), wherein a fluid passage of the ball is not aligned with a fluid passage of the valve housing while the ball is in the closed position (as seen in Figure 4A, Paragraph 0041); and
A sleeve (110) disposed in the valve housing and operable to shift from a first position to a second position to actuate the actuation mechanism (by landing a ball, 135, on the sleeve and applying pressure, Paragraphs 0037, 0039).
Regarding Claim 7, Morrison further discloses the system comprises a diverter seat (195) disposed on the sleeve (see Figure 2A, Paragraph 0033) and configured to retain a diverter (135) flowing through the ball valve, and wherein the sleeve is configured to shift from the first position to the second position in response to receiving the diverter (Paragraphs 0033-0036).
Claim 8, Morrison further discloses that the diverter seat is a ball seat configured to retain an activation ball (Paragraph 0037).
Regarding Claim 9, Morrison further discloses that the sleeve comprises a shearable piece (shear pins 120) configured to shear in response to a threshold pressure applied to the sleeve (Paragraph 0037).
Regarding Claim 11, Morrison further discloses the system comprises ball seat (formed by the cut out in body 130), wherein a fluid seal is formed by the ball along the ball seat after the ball rotates to the closed position (as seen in Figure 4A, the rotation of the ball forms a fluid seal at the end points of contact for the cutout).
Regarding Claim 12, Morrison further discloses that the sleeve prevents the ball from rotating from the open position to the closed position while the sleeve is in the first position (in so far as the sleeve prevents fluid pressure from actuation the spring piston, Paragraphs 0036-0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (2013/0082202) in view of Williams, U.S. Patent Publication 2013/0299183, hereinafter referred to as Williams.
Regarding Claim 2, Morrison discloses the limitations presented in Claim 1 as previously discussed.  Additionally, Morrison discloses the system includes a spring (175) which is coupled to the sleeve and actuation mechanism which is configured to shift between first and second positions to rotate the ball closed (Paragraphs 0034, 0035).  While Morrison discloses that the spring is connected to the actuator and includes some kind of “retention” device which prevents the spring from moving the actuator until the sleeve is removed, it does not expressly disclose a latch mechanism confirmed to disengage in response to the sleeve shifting to the second position.
Additionally, Williams teaches the use of downhole tools which can utilize a spring piston actuator, wherein the spring and piston are locked into an initial position via a latch mechanism which engages a latch retainer (which may take the form of shear pins, c-rings, or other releasable locks, Paragraph 0030).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Morrison to include a latch mechanism as taught by Williams which is released after/in response to the sleeve shifting between the first and second positions (in so far as a mechanism which holds the spring piston in a first desired position would only be actuatable after the sleeve has moved to open access to the spring elements).  Doing so would allow a user to ensure that the spring bias mechanism remains in the desired first position until a desired force is applied to allow actuation of the valve (Paragraph 0030).  Examiner notes that the latch structures taught by Williams are different from those presented in the instant specification, however, the claim is not so exact as to require specific structures related to the latch mechanism or the release thereof, such that a more explicit recitation may be sufficient to overcome the interpretation above.
Claim 3, Morrison further discloses that the actuation mechanism comprises an arm (155) which is coupled to the ball and the spring (as seen in Figures 3A/B), and wherein the arm is configured to rotate the ball from the open position to the closed position in response to the spring shifting to the second position (Paragraphs 0034-0037).
Regarding Claim 4, Morrison further discloses that the spring is in a compressed state while in the first position (as seen in Figures 2A/3A) and wherein the spring is in a natural state (i.e. expanded) while in the second position (as seen in Figure 4A, Paragraphs 0036, 0037, 0041).
Regarding Claim 5, Morrison discloses the limitations presented in Claim 1 as previously discussed.  While Morrison discloses that the spring is connected to the actuator and includes some kind of “retention” device which prevents the spring from moving the actuator until the sleeve is removed, it does not disclose a specific feature of such a mechanism.
Additionally, Williams teaches the use of downhole tools which can utilize a spring piston actuator, wherein the spring and piston are locked into an initial position via a latch mechanism which engages a latch retainer (which may take the form of shear pins, c-rings, or other releasable locks, Paragraph 0030).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Morrison to include a latch mechanism as taught by Williams which is released after/in response to the sleeve shifting between the first and second positions (in so far as a mechanism which holds the spring piston in a first desired position would only be actuatable after the sleeve has moved to open access to the spring elements).  Doing so would allow a user to ensure that the spring bias mechanism remains in the desired first position until a desired force is applied to allow actuation of the valve (Paragraph 0030).  Examiner notes that the latch structures taught by Williams are different from those presented in the instant specification, however, the claim is 
Regarding Claim 6, in view of the modification made in relation to Claim 5, Williams further teaches that the retaining mechanism may comprise a snap ring (Paragraph 0030).   Additionally, Morrison discloses the system includes a spring (175) which is coupled to the sleeve and actuation mechanism which is configured to shift between first and second positions to rotate the ball closed (Paragraphs 0034, 0035).  
Regarding Claim 13, Morrison discloses a method to close a ball valve, the method comprising:
Disposing a diverter (135) in a valve housing (130) of a ball valve (100);
Landing the diverter on a diverter seat (195) that is coupled to a sleeve (110) disposed in the valve housing (as seen in at least Figure 2A);
Shifting the sleeve from a first position (as seen in Figure 2A0 to a second position (as seen in Figure 3A);
Actuating an actuation mechanism (including elements 150/155) of the ball valve to rotate a ball (125) from an open position (as seen in Figure 2A) to a close position (as seen in Figure 4A), wherein the ball valve is closed while the ball is in the closed position (Paragraphs 0033-0042).
While Morrison discloses that the actuation mechanism does not move the ball valve until after the sleeve has been shifted out of the valve housing which would include some kind of “retention” device which prevents the spring from moving the actuator until the sleeve is removed, it does not expressly disclose a latch mechanism confirmed to disengage in response to the sleeve shifting to the second position.
Additionally, Williams teaches the use of downhole tools which can utilize a spring piston actuator, wherein the spring and piston are locked into an initial position via a latch mechanism which 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Morrison to include a latch mechanism as taught by Williams which is released after/in response to the sleeve shifting between the first and second positions (in so far as a mechanism which holds the spring piston in a first desired position would only be actuatable after the sleeve has moved to open access to the spring elements).  Doing so would allow a user to ensure that the spring bias mechanism remains in the desired first position until a desired force is applied to allow actuation of the valve (Paragraph 0030).  Examiner notes that the latch structures taught by Williams are different from those presented in the instant specification, however, the claim is not so exact as to require specific structures related to the latch mechanism or the release thereof, such that a more explicit recitation may be sufficient to overcome the interpretation above.
Regarding Claim 14, Morrison further discloses the actuation mechanism comprises a spring (175) an arm (155) which is coupled to the ball and the spring (as seen in Figures 3A/B), and wherein actuating the actuation mechanism comprises applying a spring force from the spring to the arm and moving the arm from a first position to a second position to rotate the ball from the open position to the closed position (Paragraphs 0034-0037).
Regarding Claim 15, Morrison further discloses the ball valve comprises a shearable piece (shear pins 120) wherein a threshold force is applied to cause the piece to shear, afterward allowing the sleeve to move from the first position to the second position (Paragraph 0037).
Regarding Claim 16, Morrison further discloses the system comprises ball seat (formed by the cut out in body 130), wherein a fluid seal is formed by the ball along the ball seat after the ball rotates to the closed position (as seen in Figure 4A, the rotation of the ball forms a fluid seal at the end points of contact for the cutout).
Claim 17, Morrison discloses a method to form a well barrier, the method comprising:
Disposing a diverter (135) in a valve housing (130) of a ball valve (100), the ball valve comprising a ball (125) having a fluid passage therein (Paragraph 0034);
Landing the diverter on a diverter seat (195) that is coupled to a sleeve (110) disposed in the valve housing (as seen in at least Figure 2A);
Shifting the sleeve from a first position (as seen in Figure 2A0 to a second position (as seen in Figure 3A);
Actuating an actuation mechanism (including elements 150/155) of the ball valve to rotate a ball (125) from an open position (as seen in Figure 2A) to a close position (as seen in Figure 4A), wherein the fluid passage of the ball is not aligned with a fluid passage of the valve housing while the ball is in the closed position (as seen in Figure 4A; Paragraphs 0033-0042).
Regarding Claim 18, Morrison further discloses the actuation mechanism comprises a spring (175) an arm (155) which is coupled to the ball and the spring (as seen in Figures 3A/B), and wherein actuating the actuation mechanism comprises applying a spring force from the spring to the arm and moving the arm from a first position to a second position to rotate the ball from the open position to the closed position (Paragraphs 0034-0037).
Regarding Claim 19, Morrison further discloses the ball valve comprises a shearable piece (shear pins 120) wherein a threshold force is applied to cause the piece to shear, afterward allowing the sleeve to move from the first position to the second position (Paragraph 0037).
Regarding Claim 20, Morrison further discloses the system comprises ball seat (formed by the cut out in body 130), wherein a fluid seal is formed by the ball along the ball seat after the ball rotates to the closed position (as seen in Figure 4A, the rotation of the ball forms a fluid seal at the end points of contact for the cutout).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison (2013/0082202) in view of Themig, U.S. Patent Publication 2017/0342800, hereinafter referred to as Themig.
Regarding Claim 10, Morrison discloses the limitations presented in Claim 8 as previously discussed.  While Morrison discloses that the sleeve may include a shearable element to hold the sleeve in a desired first position, it does not expressly disclose the use of a pressure actuated collet.  
Additionally, Themig teaches that the use of shifting sleeve tools with an initial holding device which can be actuated by an applied pressure may include shear pins (as in Morrison), collets, C-rings, or other releasable mechanisms (Paragraph 0043).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the shear pin of Morrison for a shifting collet as taught by Themig.  Doing so merely constitutes a substitution of one known initial holding structure for another with a reasonable expectation of success (MPEP 2143, Subsection I, B), wherein Themig teaches that both options are known alternatives (Paragraph 0043).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Andrews et al., U.S. Patent Publication 2010/0300702, teaches the use of a tubular ball valve system shifted via connected biased arms.
Pickle et al., U.S. Patent Publication 2016/0003005, teaches the use of a downhole pressure actuated flow control valve.
Wind, U.S. Patent Publication 2015/083434, teaches the use of a downhole flow control valve piston which uses locking rings to secure the piston is a given position.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676